Citation Nr: 0728730	
Decision Date: 09/13/07    Archive Date: 09/25/07	

DOCKET NO.  03-18 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington



THE ISSUE

Entitlement to service connection for migraine headaches, 
also claimed as sinus headaches, to include as secondary to 
service-connected sinusitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1982 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the VARO in Seattle, Washington, that, in pertinent part, 
denied entitlement to service connection for migraine 
headaches.

In a July 2007 statement submitted at the time of the 
videoconference hearing with the undersigned, the veteran 
indicated that he wanted to withdraw his appeal with regard 
to claims for service connection for vertigo, hiatal hernia, 
and bilateral ganglion cysts.  He reiterated his desire to 
withdraw his appeal with respect to these issues at the 
videoconference.  Accordingly, these issues have been 
withdrawn from appellate consideration and will not be 
discussed below.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  Migraine headaches were not manifest in service nor 
documented for years following service discharge.

3.  The veteran is not currently diagnosed as having a 
migraine headache disability.

4.  Sinus headaches were incurred as a proximate result of 
service-connected sinusitis.  

CONCLUSIONS OF LAW

1.  The veteran does not have migraine headaches that were 
incurred in or aggravated by the veteran's active service or 
that are proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  Sinus headaches are proximately due to service-connected 
sinusitis.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the essentially favorable decision herein, 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)) need not be discussed in 
detail.  The Board notes that review of the record shows 
there has been substantial compliance with the requirements 
of the VCAA throughout the course of the appeal.  The veteran 
had the opportunity to provide testimony on his own behalf at 
a video conference hearing before the undersigned in July 
2007.  A transcript of the hearing proceedings is of record 
and has been reviewed.  Additionally, he was accorded a 
special neurological examination by VA in September 2006, 
with the focus of the examination being on his headaches.

The veteran contends that he experiences headaches as a 
result of his service-connected sinusitis.  Although he has 
referred to the headaches as migraines on occasion, he 
clearly stated at his hearing before the Board in July 2007 
that he believed his headaches to be sinus headaches and that 
he had never been formally diagnosed as having migraine 
headaches.  The veteran testified that his headaches were 
related to severe sinus problems with a deviated septum and 
ear problems and that they were relieved by the use of sinus 
medication.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disability that is proximately due to or 
the result of a service-connected disease or injury will be 
service connected as well.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  This necessarily 
includes any increase in disability that is proximately due 
to or the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either causes 
by or aggravated by a service-connected disease or injury.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.  

Service connection is in effect for a number of disabilities, 
including sinusitis.  The veteran is treated for various 
complaints, including headaches associated with his sinus 
problems.  He is not, however, treated for migraine 
headaches.

The veteran was accorded a general medical examination by VA 
in June 2001.  He gave a history of severe headaches in the 
military with recurrent otitis media and recurrent sinusitis.  
He stated he had also had recurrent stress headaches and 
reported that the headaches were generally associated with 
sinus congestion.  Clinical findings were recorded and the 
final diagnoses included vascular, sinus, and migraine 
headaches of moderate severity; chronic sinusitis was also 
diagnosed.

In March 2006, the veteran underwent another VA examination 
and was determined to have moderate to severe migraine 
headaches.  Reference was made to the veteran's enlistment 
examination history reflecting a fractured nose at the age of 
thirteen and the examiner opined that such an injury would 
not have caused migraine headaches ten to twelve years later 
as alluded to in a periodic examination in 1992.  The 
examiner stated that migraine headaches are not caused by 
prior head trauma.  

The veteran was accorded a VA neurologic examination in 
September 2006.  With regard to migraine headaches, the 
veteran stated they began when he was in Europe in 1983 and 
that he thought they were secondary to his sinus problems.  
The claims file was reviewed by the examiner and reference 
was made by the examiner to past medical records indicating 
migraine headaches in 1984 and current treatment records 
showing treatment only with over-the-counter antihistamines 
and decongestants consistent with treatment for sinus 
headaches.  Following a complete examination and review of 
the records, including previous diagnoses of migraine 
headaches, the examiner diagnosed only "severe headaches" 
and opined that they are less than likely the result of 
military service.  The examiner further opined that the 
current diagnosis of sinusitis is consistent with complaints 
and treatment during service.

Based on a review of the medical evidence of record as well 
as the credible testimony of the veteran, the Board finds 
that the veteran is diagnosed as having sinus headaches 
associated with his service-connected sinusitis as opposed to 
a separate and distinct disability of migraine headaches.  
Although there are diagnostic impressions of record which 
include the term migraine, there is no supporting evidence 
for such a diagnosis and the neurological specialist who 
reviewed the claims folder and examined the veteran in 
September 2006 determined that there was no headache disorder 
due to service.  

It is important to point out that absent a disease or injury 
incurred during service or as a consequence of service or 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, when considering the 
medical evidence as a whole, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a migraine headache disability.  The evidence 
shows, however, that the veteran has sinus headaches due to 
his service-connected sinusitis.  Because the Board is unable 
to dissociate the sinus headaches from the veteran's service-
connected sinusitis, service connection must be allowed for 
sinus headaches as secondary to sinusitis.


ORDER

Service connection for sinus headaches is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for migraine headaches is denied.



	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


